PER CURIAM.
We affirm appellant’s conviction for second degree murder. We hold that the prosecutor’s remarks fall within the wide latitude permitted in arguing to a jury during closing argument. Breedlove v. State, 413 So.2d 1 (Fla.1982), cert. den. sub nom Breedlove v. Florida, 459 U.S. 882, 103 S.Ct. 184, 74 L.Ed.2d 149 (1982).
Appellant correctly contends that the Florida Supreme Court has held the 1995 version of the sentencing guidelines, under which he was sentenced, to be unconstitutional. Heggs v. State, 759 So.2d 620 (Fla.2000). We reverse appellant’s sentence and remand for a determination of whether resentencing is required pursuant to Heggs, Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000), and for resentencing if required.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, GUNTHER and POLEN, JJ., concur.